                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

GREAT AMERICAN LIFE INSURANCE                                                       PLAINTIFF
COMPANY

V.                                                                 NO. 3:16-CV-70-DMB-JMV

AVA MITCHELL TANNER,
ALITA MARGARET MITCHELL, and
CRAIG J. CHEATHAM                                                               DEFENDANTS

                                       consolidated with

AVA MITCHELL TANNER and                                                            PLAINTIFFS
PHYLLIS FERNANDEZ

V.                                                                 NO. 3:18-CV-23-DMB-JMV

ALITA CHEATHAM MITCHELL and
CRAIG CHEATHAM                                                                  DEFENDANTS


                                     FINAL JUDGMENT

       In accordance with the Order entered this day, the changes of beneficiaries which are the

subject of these consolidated actions are deemed void for undue influence. Judgment is entered

against Craig Cheatham and Alita Margaret Mitchell in favor of Ava Mitchell Tanner in the

amount of one half of the value of the Prudential policy, the whole value of the CETERA account,

and one half the mineral rights in the trust. Judgment is entered against Craig Cheatham and Alita

Margaret Mitchell in favor of Phyllis Fernandez in the amount of one half of the value of the

Prudential Policy, and one half the mineral rights in the trust. The Clerk of the Court is

DIRECTED to pay to Ava Mitchell Tanner the amount of the annuities on deposit with the Court.

       SO ORDERED, this 31st day of March, 2020.

                                                    /s/Debra M. Brown
                                                    UNITED STATES DISTRICT JUDGE
